*552Opinion by
Evans, J.
From the testimony it appeared that a different method was used in weighing raw cotton at the port of New York from that at Boston; in obtaining the length of staple they used a rule to measure the “blocked off” portion of the “pull” of the cotton and followed the method prescribed in “Service and Regulatory Announcement Number 41” issued by the Department of Agriculture. This method was held to be proper in United States v. General Rubber Co. (22 C. C. P. A. 308, T. D. 47350). The protests were therefore sustained as to one of the bales containing cotton having a staple of less than 1)4 inches in length.